Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11380274. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application represents a broader form of claim 1 in the ‘274 patent.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered second claims 3 and 4 (there are duplicates of each) been renumbered 17 and 18. Note that claim 5 depends on claim 4 and interpreted to be the first claim 4. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  4, 5, 7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as to whether the fluid itself is made up of white, black, and colored particles or has particles suspended in it. As best understood and for purposes of this Office Action it will be interpreted as the former. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US App. 20160041448) in view of Chopra et al. (US App. 20070297038).
In regard to claim 1, Lin teaches a driving method for driving a pixel of an electrophoretic display (see Abstract) comprising a first surface on a viewing side, a second surface on a non-viewing side (see Fig. 2-2 viewing and opposite non-vewing sides), and an electrophoretic fluid disposed between a first light-transmissive electrode and a second electrode (see Para. 14 and 46 fluid between electrodes), the electrophoretic fluid comprising a first type of particles, a second type of particles, a third type of particles, and a fourth type of particles, all of which are dispersed in a solvent (see at least Para. 11, 12, and 34 each pair is positively or negatively charged with one higher than the other), wherein a. the four types of pigment particles have different optical characteristics (see Fig. 2-2); b. the first type of particles and the third type of particles are positively charged (see at least Para. 11, 12, and 34 each pair is positively or negatively charged with one higher than the other), wherein the first type of particles have a greater magnitude of positive charge than the third particles (see at least Para. 11, 12, and 34 each pair is positively or negatively charged with one higher than the other); and c. the second type of particles and the fourth type of particles are negatively charged, wherein the second type of particles have a greater magnitude of negative charge than the fourth type of particles (see Para. 34 each pair is positively or negatively charged); the driving method comprises the steps of: (i) applying a first driving voltage to the pixel of the electrophoretic display for a first period of time at a first amplitude to drive the third type particle towards the viewing side  (see at least Fig. 2-2, +3V); (ii) applying a second driving voltage to the pixel of the electrophoretic display for a second period of time at a second amplitude to drive second type particle towards the viewing side (see at least Fig. 4B, -15V); and (iii) applying a third driving voltage to the pixel of the electrophoretic display for a third period of time at a third amplitude (see at least Fig. 6A +Vh is +15V), and (iv) applying the second driving voltage to the pixel of the electrophoretic display for the second period of time at the second amplitude to drive the pixel to a color state of the second type of particle at the viewing side (see at least Fig. 4B, -15V); wherein the polarity of the first diving voltage is the same as the polarity of the third driving voltage (see at least Fig. 2-2, +3V and Fig. 6A +15V); wherein the amplitude of the second driving voltage is larger than the amplitude of the first driving voltage (see Fig. 6B Y amplitude is greater than R amplitude), and the polarity of the second driving voltage is opposite to the polarity of the first driving voltage (see Fig. 4B is negative driving voltage whereas Fig. 2-2 is positive); the third period of time is longer than the second period of time, and the polarity of the second driving voltage is opposite to the polarity of the third driving voltage (see Figs. 6A and 6B where time at +VH K pulse is longer than the –VH Y pulse of the opposite polarity).
	Lin is not relied upon to teach to drive the fourth type particle towards the non-viewing side and wherein the amplitude of the second driving voltage is larger than the amplitude of the third driving voltage.
However, Chopra teaches the fourth type particle towards the non-viewing side (see at least Para. 190 negative particles with higher mobility are switched to move to the opposite non-viewing side); and wherein the amplitude of the second driving voltage is larger than the amplitude of the third driving voltage (see Fig. 17 where the amplitude of the switching pulse is shower than that of the impulses in Figs. 15 and 16).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Lin with the intermediate pulses of Chopra so as to control higher or lower charged particles in the display device (see Para. 190). It would have been obvious to a person of ordinary skill in the art to modify the base product/process of Lin to use a lower positive charge in Para. 60 of Lin to move white particles away from the viewing side with the known technique of pulses that are of different amplitudes of Chopra to yield predictable results in the fine movement adjustment of particles based on charge and mobility in the display of Lin.
Regarding claim 2, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the amplitude of the first driving voltage is different from the amplitude of the third driving voltage  (see at least Fig. 2-2 +3V and Fig. 6A +Vh is +15V).
Regarding claim 3, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the first period of time is different from the third period of time (see Figs. 6A and 6B, K pulse is shorter than the R pulse).
Regarding claim 5, Lin in view of Chopra teaches all the limitations of claim 1. Lin  further teaches the white particles of the electrophoretic fluid comprise inorganic pigment (see Para. 40). 
Regarding claim 6, Lin in view of Chopra teaches all the limitations of claim 5. Lin further teaches wherein the inorganic pigment is selected from the group consisting of TiO2, ZrO2, ZnO, A1203, Sb203, and BaSO4 (see Para. 40).

Regarding claim 7, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the electrophoretic fluid comprises black particles (see Fig. 1).
Regarding claim 8, Lin in view of Chopra teaches all the limitations of claim 7. Lin further teaches wherein the black particles of the electrophoretic fluid comprise Pigment Black 26, Pigment Black 28, manganese ferrite, black spinel, copper chromite black spinel, or carbon black (see Para. 41). 
Regarding claim 9, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the electrophoretic fluid comprises non-white and non-black particles (see Fig. 1).
Regarding claim 10, Lin in view of Chopra teaches all the limitations of claim 9. Lin further teaches wherein the non-white and non-black particles of the electrophoretic fluid comprise are independently of a color selected from the group consisting of red, green, blue, magenta, cy an, and yellow (see Fig. 1and Para. 42).
Regarding claim 11, Lin in view of Chopra teaches all the limitations of claim 10. Lin further teaches wherein non-white and non-black particles comprise Pigment Red 254, Pigment Red 122. Pigment Red 149, Pigment Green 36, Pigment Green 58, Pigment Green 7, Pigment Blue 28, Pigment Blue 15:3, Pigment Yellow 83, Pigment Yellow 138, Pigment Yellow 155, and Pigment Yellow 20 (see Para. 42).
Regarding claim 12, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the color of a type of particles is yellow, and the color of another type of particles in white (see at least Fig. 1 describing white, yellow, red, and black particles). Lin does not expressly teach the second particles are yellow and the fourth are white. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative).
Regarding claim 13, Lin in view of Chopra teaches all the limitations of claim 12. Lin further teaches wherein the color of the type of particles is black and the color of the other type of particles is red (see at least Figs. 2-1-4B describing the transition of the color particles). Lin does not expressly teach the first particles are black and the third are red. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative).
Regarding claim 14, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the color of a type of particles is red, and the color of the other type of particles in white (see at least Fig. 1 describing white, yellow, red, and black particles). Lin does not expressly teach the second particles are yellow and the fourth are white. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative).
Regarding claim 15, Lin in view of Chopra teaches all the limitations of claim 14. Lin further teaches wherein the color of the type of particles is black and the color of the other type of particles is yellow (see at least Figs. 2-1-4B describing the transition of the color particles). Lin does not expressly teach the first particles are black and the third are yellow. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative).
Regarding claim 16, Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the electrophoretic fluid comprises yellow charged particles and red charge particles, wherein the yellow charged particles and the red charged particles carry the same charge polarity, and wherein the yellow charged particles carry charge than the red charged particles (see at least Figs. 2-1-4B describing the transition of the color particles with appropriate corresponding polarities).
Lin is not expressly relied upon to teach higher charge of the yellow than the red particles. However, the Examiner notes it would have been obvious to choose those colors of finite number of possible identified predictable solutions with a reasonable expectation of success under MPEP 2143 (see at least Fig. 1, and Para. 11, 12, and 34 red, black, yellow, white and combination of positive or negative where each pair of positive and negative particles has one charge higher than the other).
Regarding claim 17 (former second claim 3), Lin in view of Chopra teaches all the limitations of claim 1. Chopra further teaches wherein the amplitude of the third driving voltage is less than 50% of the amplitude of the second driving voltage  (see Fig. 17, the switching pulse is much shorter in amplitude and duration than those of driving pulse before it).
	It would have been obvious to a person of ordinary skill in the art to modify the display of Lin with the intermediate pulses of Chopra so as to control higher or lower charged particles in the display device (see Para. 190). It would have been obvious to a person of ordinary skill in the art to modify the base product/process of Lin to use a lower positive charge in Para. 60 of Lin to move white particles away from the viewing side with the known technique of pulses that are of different amplitudes of Chopra to yield predictable results in the fine movement adjustment of particles based on charge and mobility in the display of Lin.
Regarding claim 18 (former second claim 4), Lin in view of Chopra teaches all the limitations of claim 1. Lin further teaches wherein the electrophoretic fluid comprises white particles (see Fig. 1, suspended white particles).

Claim(s) 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. App. 2016/0041448) in view of Chopra et al. (U.S. App. 2007/0297038) in further view of Lin et al. (U.S. App. 2015/0097877 hereinafter referred to as “Lin2”).
Regarding claim 4, Lin in view of Chopra teaches all the limitations of claim 1. Lin and Copra are not relied upon to teach comprising applying no driving voltage to the display pixel for a fourth period of time after the step (i) and before the step (ii).
However, Lin2 teaches comprising applying no driving voltage to the display pixel for a fourth period of time after the step (i) and before the step (ii) (see Fig. 11 with wait period t8).
It would have been obvious to a person of ordinary skill in the art to modify the driving of Lin and Chopra with the wait time of Lin2 so as to allow for better tolerance of structural variations and low temperature operation (See Para. 172).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2625